DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 5-3-21 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 34-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Straten 4,728,775 in view of Krystad et al 9,377,214.
Van Straten discloses in figure 2 and column 3-lines 25-50 an illumination source with a heater PTC, a light transmissive port 8, and a port for a bulb heater 37, with a cylindrical mounting element 37, a directional light source 35 and a heating device 38, and cover heater for element 8 defined as element 14, for heating the transmissive window 8 to prevent condensation/ice or snow. Claims 34 and 43 define a container or chamber for the electronic elements, comprising electronic element, lights and wiring systems. These elements are set forth in Van Straten above, within the enclosure defined. 
As set forth in independent claims 34 and 43, Van Straten does not disclose the elongated heater in a tube shape and a heat transfer body exterior to the heater enclosed, this being used to mitigate condensation or other elements from the transmissive window. Van Straten uses heater 39 and element 14 on the window portion to mitigate the condensation. 
However the patent to Krystad et al disclose a housing 20, a light source 60, a transmissive lenses 42, 44 and an outlet for the enclosure 25 in figure 1. Also a heater 50 is disclosed in an elongated tube 30 that is a transparent pipe with an opaque portion of the enclosure 40. The heat from the heater heats the electronic elements in the housing 20, including the light source 60, and the other elements within the housing to prevent condensation as claimed. 
Figure 3 defines a light transmissive area at element 25 and below element 25 to heat the housing as claimed. Relative to claims 35-37, 44 and 45, the elongated tube in Krystad et al comprises an inlet and outlet for air flow at the ends of the tube, and a routing path for connection to the heating element 50 in the tube, and does comprise a heat pipe barring further structure and shape of the heat pipe in the claims. Note element 65 and 74 in Van Straten define power connectors within the chamber or housing 21, for the heating element 14 and one of ordinary skill in the art would have power 
Relative to claims 38 and 46 defining an air intake, use of the same is set forth in Krystad et al, see the air intake and the air outlet in the heat pipe. Use of apertures, a plurality is not set forth but the one aperture for the lenses in Krystad is set forth and since the radiant heat source in Krystad et al is used with a transmissive wall 42, 44, use of multiple apertures is considered an obvious and routine choice in the art for the artisan dependent on the amount of heat needed and the ambient conditions incurred, non-disclosed, more heat needed, more air flow needed. 
Relative to claims 39 and 47 figures 1 and 3 in Krystad et al disclose the hollow tube 42,44 supported by the housing to permit transmissivity energy to the surrounding element 60 and surrounding structure for the transmissive lenses, as recited in the claims. 
Relative to claims 40, 42, 48-50, use of the heater in both Van Straten and Krystad et al are used to heat the transmissive lenses in both patents, and heat is transmitted to the elongated tube along its hollow extension, and the heat is controlled by controllers, see claim 7 in Van Straten for controlling the current through the heating resistor 14, for temperature control. 

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Straten in view of Krystad et al as applied to claims 34-40, 42-50 above, and further in view of Von der Luhe et al 7,335,855.
Claim 41 defines the heating element as a PTC hearing element. The heating element in Krystad et al is convention, resistive. However use of PTC heaters is conventional with the advantage of no circuitry to regulate the temperature. The patent to Non der Luhe et al for disclosing a PTC heater on an electronic package for heating the package. In view of this disclosure it would have been advantageous to use the PTC heater in lieu of the conventional heater in Von Straten as, modified above with a PTC heater as the heating source to reduce the use of temperature control circuitry, thus leading to reduced costs. 

Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marley 848’, Zhong 341’, Timmermann 621’ and Shiraishi 448’ are cited of interest.











 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












Mhp







/MARK H PASCHALL/Primary Examiner, Art Unit 3761